86 F.3d 1154
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David M. WILLIAMS, Plaintiff--Appellant,v.Clayton C. CARTER, individually and as Associate Judge forthe Circuit Court of Queen Anne's County and the SecondJudicial Circuit for the State of Maryland;  George B.Rasin, Jr., individually and as Associate Judge for KentCounty and Chief Judge of the Second Judicial Circuit forthe State of Maryland, Defendants-Appellees,andJohn C. North, II, individually and as associate Judge forthe Circuit Court for Talbot County, and the Second JudicialCircuit For The State of Maryland;  Talbot County, Maryland,a/k/a The County Council of Talbot County, a municipal bodycorporate and politic;  James Wise, individually and asAssociate Judge for the Circuit Court for Caroline Countyand the Second Judicial Circuit for the State of Maryland;Caroline County, Maryland, a/k/a The Board of CountyCommissioners for Carolina County, a municipal bodycorporate and politic;  Donaldson C. Cole, Jr., individuallyand as associate Judge for the Circuit Court for CecilCounty and the Second Judicial Circuit for the State ofMaryland;  Cecil County, Maryland, a/k/a Board of CountyCommissioners of Cecil County, Maryland, a municipal bodycorporate and politic;  Queen Anne's County, a/k/a The Boardof County Commissioners for Queen Anne's County, Maryland, amunicipal body corporate and politic;  Jennifer Bodine;Philip C. Foster;  Waller S. Hairston;  Gail Handly;  JeriBaker;  Joan B. Turner;  Chesapeake Publishing Corporation,a Delaware corporation, Defendants.
No. 96-1193.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided June 3, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Frank A. Kaufman, Senior District Judge.  (CA-85-3088-K).
David M. Williams, Appellant Pro Se.  Alvin Ira Frederick, ECCLESTON & WOLF, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders directing a response to and granting defendants' motion for attorneys fees and costs.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Williams v. Carter, No. CA-85-3088-K (D. Md. Oct. 30, 1995 & Dec. 28, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.